This is a petition for rehearing of the cause determined by this court in its opinion recorded at page 503, ante. The petition was granted and a rehearing held. After argument the case was taken under advisement and the court now announces its decision thereon. It finds that the rehearing itself not only amounted to nothing more than a reargument of the cause already fully briefed and argued by counsel and considered by this court but presented no reason for this court to change its opinion.
Opinion affirmed.